DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the response to restriction filed on 05/11/2021.
Claims 1 has been withdrawn.
Claims 2-10 have been examined.
Examiner notes with regards to patent eligibility under 35 USC 101, the claims are directed towards a specific combination of steps for collecting, cleaning, and creating data sets and subsequently training a machine-learning based prediction engine for insurance solutions with the data sets, under step 2A of the analysis it has been determined that the claims do recite an abstract idea and therefor the claims are patent eligible under 35 USC 101.

Election/Restrictions
Applicant’s election of Claims 2-10 (Group II) in the reply filed on 05/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “further comprising: training the machine-learning based prediction engine in a first stage using…”, however the first stage is previously introduced in claim 1.  Therefor Examiner believes this should be written as “training the machine-learning based prediction engine in the first stage using…”  Appropriate correction is required.


Claim Interpretation
In claim 2, the clause “for predicting enrollment in high-deductible health plan (HDHP) and a Health savings account (HSA)” is interpreted as an intended use of the collected data set of unique personas.  The intended use language in the claim merely states the result of the limitation in the claim and adds nothing to the patentability or substance of the claim because this limitations does not materially affect the way the steps of the claim are performed. See Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1010 (Fed. Cir 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 22); Amazon.com Inc. v. Bamesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 21). Hence the intended use limitations are not given patentable weight.

In general, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
statements of intended use or field of use,
"adapted to" or "adapted for" clauses,
"wherein" clauses, or
"whereby" clauses.

This list of examples is not intended to be exhaustive. See also MPEP § 2111.04.
The rejections given below are interpreted in light of 35 U.S.C. § 112, rejections and the claim interpretation discussed above.
	


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “creating a second training set comprising the and the dataset of an on-demand fund analysis;” The metes and bounds of this limitation cannot be determined because it is not clear what the first “the” is referring to.  For the purposes of this examination the Examiner will interpret this to be a typo, and the limitation to be “creating a second training set comprising the dataset of an on-demand fund analysis;”
Claim 5 recites “creating a third training set comprising the and the data set for utilization analysis.” The metes and bounds of this limitation cannot be determined because it is not clear what the first “the” is referring to.  For the purposes of this examination the Examiner will interpret this to be a typo, and the limitation to be “creating a third training set comprising the data set for utilization analysis.”
Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of being dependent on claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morrow, et al. (US Patent Application Publication 20190385126), “Morrow”.
As per claim 2, Morrow discloses:
A computer-implemented method of training a machine-learning based prediction engine for patient insurance solution as a service for gig employees comprising: [0102-0103]
collecting a data set of Unique Personas for predicting enrollment in high-deductible health plan (HDHP) and a Health savings account (HSA);  [0036], [0072], [0087], [0111] For example, the input variables may include risk score category assignment, plan similarity to status quo, plan richness, change in contribution amount, and change in deductible as a percentage of salary. Additionally, the machine learning algorithm may be trained with large data sets of member data for multiple clients and companies. In other examples, the machine learning algorithm may be trained with training data for members of the same company as the client… In some implementations, the optimization section 408 of the summary view GUI screen 400 includes general and plan-specific optimization preference input selectors. For example, when “yes” at the general preference selector is selected, a general preference detail GUI screen may be presented that provides additional preference selection categories, such as number of plans, actuarial value spread, and plan variety. If the plan variety selection category is selected, for example, a plan variety detail screen may be presented that allows users to select preferred features of the provided insurance plans at inputs for high-deductible health plan (HDHP), HDHP except prescriptions (Rx), HDHP except physicians, Rx and physician copays, mostly copays, and health funds. If the health fund category is selected, another GUI screen may be presented that allows users to make further selections regarding HSAs and/or HRAs… Additionally, the platform 304 may use the amount of change in the employee perception score with the addition of one or more fully and/or partially employer-funded voluntary benefits to predict an anticipated level of interest of the members as well as a predicted change in number of members who waive insurance.
collecting a dataset of an on-demand fund analysis comprising a set of wage and value-based predictors of on-demand funds needed for care; [0023], [0036], wherein the Examiner is interpreting the health-risk level to be akin to value-based predictor, and the salary is akin to the wage, In some aspects, the broker computing systems 104 may be automated computing systems associated with performing actuarial management and actuarial value functions, which may be integrated into the system 102 in some examples. For example, the broker computing systems 104 may include an actuarial modeling suite (AMS) that allows brokers to interact with the system 102 to input data, select insurance plan offerings, and view scenario results generated by the system 102. In some implementations, the AMS may also manage and maintain census data 154, which is demographic data that provides a summary view of the employees of a respective insurance provider (e.g., employer). For example, the census data 154 may include age, salary, gender, and health risk level for each employee. The AMS may also maintain and provide current insurance market premium (or premium equivalent) rates to the system 102, which may be stored in data repository 112 as market data 160. In some examples, the market data 160 can be used by the system 102 to provide clients with information with how prospective insurance plan offerings compare to insurance plans that are currently offered and provided in the marketplace… In some implementations, a standard set scenario generation engine 124 generates product offering scenarios from a standard set of individual deductible combinations for different numbers of plans that are stored as part of the plan data 142 in the data repository 112. Additional plan attributes and corresponding payment amounts (e.g., family deductible, out-of-pocket maximums, coinsurance, office visits, urgent care, hospitalizations, pharmacy, and health savings fund parameters) for the standard set plans may be generated by random selection from a predefined list based on random variable generation or as a relationship to other attributes. In one example, health savings fund parameters may be determined based on the individual deductible amount. For example, if the deductible is less than a threshold amount, such as $500, then no fund is assumed. If the individual deductible is less than $1500, then the plan may include a health reimbursement arrangement (HRA), and the standard set scenario generation engine 124 may generate a HRA random variable indicating a seed amount for the HRA. If the individual deductible at least $1500, then the plan may include a health savings account (HSA), and the standard set scenario generation engine 124 may generate an HSA random variable indicating a seed amount for the HSA. If a plan is assigned an HSA, then another random variable is used to determine whether to apply copays for the HSA to the plan.
cleaning the data set of Unique Personas and the dataset of an on-demand fund analysis; [0030-0031]  In some implementations, the subscription product management system 102 also includes a data management engine 118 that organizes data received by the subscriber-provider matching system 108 (e.g., population data 144, status quo data 148, provider data 150, and selection data 155) and also controls data handling during execution of the processes associated with generating product offering scenarios for clients (e.g., providers 106), calculating provider financial scores, employee perception scores and market competitiveness scores for each of the product offerings, and managing product selections made by the clients. In addition, the data management engine 118 may perform a data validation/normalization process to configure the received data into a predetermined format compatible with a format of the files within the data repository 112. For example, the data management engine 118 processes updated client information received from the providers 106 provided in the client intake form and configures the received data into a format that corresponds to the provider data 150 stored in the data repository 112.
creating a first training set comprising the collected set of the data set of Unique Personas; [0064], [0111] For example, the input variables may include risk score category assignment, plan similarity to status quo, plan richness, change in contribution amount, and change in deductible as a percentage of salary. Additionally, the machine learning algorithm may be trained with large data sets of member data for multiple clients and companies. In other examples, the machine learning algorithm may be trained with training data for members of the same company as the client…For example, the migration database 228 may store input variable data and other data associated with training the machine learning algorithm from the training engine 226 (234), scenario execution results from the processing engine 230 (244), industry benchmarking data from a benchmarking database 232 (248) that may be updated periodically (e.g., quarterly, upon addition of a new organization's data, etc.) to track industry standards for product offering scenarios, perception benchmarking data from the benchmarking database 232 (248) to track employee perception standards (e.g., regionally, within a particular industry, by employer size, etc.), and/or client intake submissions (238b). 
creating a second training set comprising the and the dataset of an on-demand fund analysis; and [0023], [0036] In some implementations, the AMS may also manage and maintain census data 154, which is demographic data that provides a summary view of the employees of a respective insurance provider (e.g., employer). For example, the census data 154 may include age, salary, gender, and health risk level for each employee. The AMS may also maintain and provide current insurance market premium (or premium equivalent) rates to the system 102, which may be stored in data repository 112 as market data 160. In some examples, the market data 160 can be used by the system 102 to provide clients with information with how prospective insurance plan offerings compare to insurance plans that are currently offered and provided in the marketplace… In some implementations, a standard set scenario generation engine 124 generates product offering scenarios from a standard set of individual deductible combinations for different numbers of plans that are stored as part of the plan data 142 in the data repository 112. Additional plan attributes and corresponding payment amounts (e.g., family deductible, out-of-pocket maximums, coinsurance, office visits, urgent care, hospitalizations, pharmacy, and health savings fund parameters) for the standard set plans may be generated by random selection from a predefined list based on random variable generation or as a relationship to other attributes.
training the machine-learning based prediction engine in a first stage using the first training set and the second training set. [0048-0050] In some implementations, the input variables for the machine learning algorithm can be trained with population data 144 that includes large numbers of member demographic information for multiple providers as well as survey data received from members 108 about characteristics of product offerings that are valued by members 108 and at what levels. In some examples, the number of trees used in the GBM algorithm may also be determined by the algorithm training engine 126 during training. Additionally, the training of the machine learning algorithm may occur in real-time or may be performed in an off-line environment… In some implementations, the migration calculation engine 128 applies the census data 154 for a provider 106 to the trained machine learning algorithm with a convolution operation… In some examples, the machine learning algorithm is a gradient boosting machine (GBM), which is a tree-based model that uses sets of customized training variables that reflect the census data 154 for the provider as well as the scenario data 146 generated by the scenario generation processing engines 122, 124, and 134... In some examples, generating the customized sets of training variables to train the machine learning algorithm enables the system 102 to provide a technical solution to the technical problem of ensuring the machine learning algorithm is trained with unbiased information regarding an individual or employee population. This customization of training variable sets provides a technical improvement over manual employee benefit selections that may be made subject to biased information regarding individual and employee populations.

As per claim 3, Morrow discloses:
collecting a data set for utilization analysis comprising a set of preventive and chronic care-based drivers for value-based incentives using on-demand funds. [0078], [0086] In some implementations, plan attributes 532 provided in the GUI screen 530 may also include voluntary benefit attributes and/or wellness plan attributes that can be provided to members in addition to the benefits provided within the plans 534. In some examples, the voluntary benefits and wellness plan attributes may include medical or non-medical related benefits that may be provided at the member's expense or at least partially paid for by the employer. For example, the voluntary benefits may include a variety of insurance products including accident, critical illness, hospital indemnity, pet, identity theft, long-term care, legal assistance, as well as insurance for ancillary medical services such as hearing aids, doctor/nurse hotline services, or lab testing. Wellness plan attributes, in some examples, may include gym membership plans, stress management classes such as yoga or meditation, weight loss program plans, activity tracking device purchase, preventative health screenings, nutrition counseling, community supported agriculture (CSA) programs, and smoking cessation programs… A risk analysis engine 130, in some implementations, develops risk data 152 used to determine aggregated risk associated with each member 108. In some implementations, the risk data 152 is based upon demographic data 144 (e.g., geographic region, age range, gender, etc.). In one example, the risk analysis engine 130 may analyze claims data 138 accessed from the data repository 112 to anticipate future costs based upon past costs. The claims data 138, for example, may be provided by the members 108 or from industry participants (e.g., insurance companies) via the brokers 104. The risk analysis engine 130, for example, may review the demographic data 144, which may include a member population associated with a particular provider or total population data for some or all providers that interact with the system 102 as well as, optionally, medical diagnosis information provided by the members 108 and/or collected from individual user medical records 110 (e.g., accessible from a cloud server or other secure storage location). In some implementations, based on the analysis of the demographic data 144 and/or claims data 138 and health and lifestyle characteristics of individuals, the risk analysis engine 130 may calculate a risk score for each of the members 108 that reflects a relative amount of insurance risk associated with a particular member and is stored in the data repository as risk data 152.

As per claim 4, Morrow discloses:
cleaning the data set for utilization analysis. 0030-0031]  In some implementations, the subscription product management system 102 also includes a data management engine 118 that organizes data received by the subscriber-provider matching system 108 (e.g., population data 144, status quo data 148, provider data 150, and selection data 155) and also controls data handling during execution of the processes associated with generating product offering scenarios for clients (e.g., providers 106), calculating provider financial scores, employee perception scores and market competitiveness scores for each of the product offerings, and managing product selections made by the clients. In addition, the data management engine 118 may perform a data validation/normalization process to configure the received data into a predetermined format compatible with a format of the files within the data repository 112. For example, the data management engine 118 processes updated client information received from the providers 106 provided in the client intake form and configures the received data into a format that corresponds to the provider data 150 stored in the data repository 112.

As per claim 5, Morrow discloses:
creating a third training set comprising the and the data set for utilization analysis. [0078], [0086] In some implementations, plan attributes 532 provided in the GUI screen 530 may also include voluntary benefit attributes and/or wellness plan attributes that can be provided to members in addition to the benefits provided within the plans 534. In some examples, the voluntary benefits and wellness plan attributes may include medical or non-medical related benefits that may be provided at the member's expense or at least partially paid for by the employer. For example, the voluntary benefits may include a variety of insurance products including accident, critical illness, hospital indemnity, pet, identity theft, long-term care, legal assistance, as well as insurance for ancillary medical services such as hearing aids, doctor/nurse hotline services, or lab testing. Wellness plan attributes, in some examples, may include gym membership plans, stress management classes such as yoga or meditation, weight loss program plans, activity tracking device purchase, preventative health screenings, nutrition counseling, community supported agriculture (CSA) programs, and smoking cessation programs… A risk analysis engine 130, in some implementations, develops risk data 152 used to determine aggregated risk associated with each member 108. In some implementations, the risk data 152 is based upon demographic data 144 (e.g., geographic region, age range, gender, etc.). In one example, the risk analysis engine 130 may analyze claims data 138 accessed from the data repository 112 to anticipate future costs based upon past costs. The claims data 138, for example, may be provided by the members 108 or from industry participants (e.g., insurance companies) via the brokers 104. The risk analysis engine 130, for example, may review the demographic data 144, which may include a member population associated with a particular provider or total population data for some or all providers that interact with the system 102 as well as, optionally, medical diagnosis information provided by the members 108 and/or collected from individual user medical records 110 (e.g., accessible from a cloud server or other secure storage location). In some implementations, based on the analysis of the demographic data 144 and/or claims data 138 and health and lifestyle characteristics of individuals, the risk analysis engine 130 may calculate a risk score for each of the members 108 that reflects a relative amount of insurance risk associated with a particular member and is stored in the data repository as risk data 152.

As per claim 6, Morrow discloses:
training the machine-learning based prediction engine in a first stage using the first training set, the second training set, and third training set. [0048-0050] In some implementations, the input variables for the machine learning algorithm can be trained with population data 144 that includes large numbers of member demographic information for multiple providers as well as survey data received from members 108 about characteristics of product offerings that are valued by members 108 and at what levels. In some examples, the number of trees used in the GBM algorithm may also be determined by the algorithm training engine 126 during training. Additionally, the training of the machine learning algorithm may occur in real-time or may be performed in an off-line environment… In some implementations, the migration calculation engine 128 applies the census data 154 for a provider 106 to the trained machine learning algorithm with a convolution operation… In some examples, the machine learning algorithm is a gradient boosting machine (GBM), which is a tree-based model that uses sets of customized training variables that reflect the census data 154 for the provider as well as the scenario data 146 generated by the scenario generation processing engines 122, 124, and 134... In some examples, generating the customized sets of training variables to train the machine learning algorithm enables the system 102 to provide a technical solution to the technical problem of ensuring the machine learning algorithm is trained with unbiased information regarding an individual or employee population. This customization of training variable sets provides a technical improvement over manual employee benefit selections that may be made subject to biased information regarding individual and employee populations.

As per claim 7, Morrow discloses:
wherein the data set for utilization analysis further comprises a census data set, and a healthcare exchange enrollment data set. [0023], [0046] In some implementations, the AMS may also manage and maintain census data 154, which is demographic data that provides a summary view of the employees of a respective insurance provider (e.g., employer). For example, the census data 154 may include age, salary, gender, and health risk level for each employee. The AMS may also maintain and provide current insurance market premium (or premium equivalent) rates to the system 102, which may be stored in data repository 112 as market data 160. In some examples, the market data 160 can be used by the system 102 to provide clients with information with how prospective insurance plan offerings compare to insurance plans that are currently offered and provided in the marketplace… The subscription product management system 102 may also include a census generation engine 120 that creates a profile summary, referred to as a census, of the member 108 of a particular provider 106 by grouping the members 108 into categorized divisions that reflect demographic features of the members 108 as well as features of the current insurance plans held by the members 108…In some implementations, the census generation engine assigns each member 108 to a division within each demographic category, and the member counts within each of the divisions are saved as census data 154 for a particular provider 106 within the data repository 112.

As per claim 8, Morrow discloses:
wherein the data set for utilization analysis further comprises a plan enrollment and risk selection data set and a historical insurance claims data set. [0045] A risk analysis engine 130, in some implementations, develops risk data 152 used to determine aggregated risk associated with each member 108. In some implementations, the risk data 152 is based upon demographic data 144 (e.g., geographic region, age range, gender, etc.). In one example, the risk analysis engine 130 may analyze claims data 138 accessed from the data repository 112 to anticipate future costs based upon past costs. The claims data 138, for example, may be provided by the members 108 or from industry participants (e.g., insurance companies) via the brokers 104. The risk analysis engine 130, for example, may review the demographic data 144, which may include a member population associated with a particular provider or total population data for some or all providers that interact with the system 102 as well as, optionally, medical diagnosis information provided by the members 108 and/or collected from individual user medical records 110 (e.g., accessible from a cloud server or other secure storage location). In some implementations, based on the analysis of the demographic data 144 and/or claims data 138 and health and lifestyle characteristics of individuals, the risk analysis engine 130 may calculate a risk score for each of the members 108 that reflects a relative amount of insurance risk associated with a particular member and is stored in the data repository as risk data 152.

As per claim 9, Morrow discloses:
further comprising: with the machine-learning based prediction engine generating a financial and healthcare plan design solution for predicting outcomes. [0053], [0056], [0079] In some implementations, the migration calculation engine 128 applies the census data 154 for a provider 106 to the trained machine learning algorithm with a convolution operation. In some examples where a GBM algorithm is used, the migration calculation engine 128 performs GBM scoring to compute, for each division in the census, migration probabilities for each of the plans in the generated product offering scenarios as well as for waived coverage status. In some aspects, the output of the GBM scoring results includes each census division paired with all of the projected plans with a corresponding probability of selecting the plan, which is also referred to as the migration probability. In some embodiments, the migration probabilities can be multiplied by a bias correcting parameter to account for the lack of an explicit “waive coverage” category in the GBM training data… FIGS. 5A-5B illustrate exemplary results GUI screens that present information regarding the generated product offering scenarios and optimal scenarios based on the goals and preferences provided by the client 302. For example, FIG. 5A illustrates an exemplary graphical results GUI screen 500 in which each scenario may be plotted as a function of provider financial costs versus an employee perception score.

As per claim 10, Morrow discloses:
displaying the financial and healthcare plan design solution for predicting outcomes. [0079] FIGS. 5A-5B illustrate exemplary results GUI screens that present information regarding the generated product offering scenarios and optimal scenarios based on the goals and preferences provided by the client 302. For example, FIG. 5A illustrates an exemplary graphical results GUI screen 500 in which each scenario may be plotted as a function of provider financial costs versus an employee perception score. In some examples, the graphical results GUI screen 500 may include data points for every generated product offering scenario or just for product offering scenarios that fit within the goals and preferences of the client 302. In addition, the GUI screen 500 may display the data points for the status quo scenario 506 as well as an optimal employee perception scenario 504, an optimal provider financial scenario 502, and a user-defined scenario 507 (see FIGS. 5A and 5D) in different colors than the other scenario data points to allow the client to visibly see how the status quo, optimal, and user-defined scenarios compare to other generated scenarios. The platform 304 may also dynamically adjust the color of data points selected by the client 302 for addition to a scenario library.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith, et al., (US Patent Application Publication 20190080416) discloses “A machine learning model receives the feature vector as input and outputs a classification comprising an association with an insurance plan. The insurance management system receives historical medical information that is specific to the user and indicates a current medical condition of the user and evaluates the insurance plan of the user in view of their historical medical information. Based on the evaluation, the insurance management system provides a recommendation that comprises one or more alternative insurance plans or one or more alternative pharmacies.” Yang, et al. (US Patent Application Publication 20210065132) discloses “In an embodiment, the HealthCredit payment instrument issuer utilizes a machine learning model or artificial intelligence trained using unsupervised learning techniques to provide the employee with a forecast of possible medical expenditures for the upcoming enrollment period. For instance, in the application for the HealthCredit line of credit, an employee may be prompted to indicate whether it is anticipating any events that may have an impact on the employee's medical expenditures over the upcoming enrollment period (e.g., birth of a child, an operation, etc.). The HealthCredit payment instrument issuer may use this information from the employee's application, as well as any available information corresponding to the employee's historical medical expenses and credit worthiness over prior enrollment periods, as input to a machine learning model or artificial intelligence to predict the employee medical expenses for the upcoming enrollment period and provide recommendations for establishing a HealthCredit line of credit, establishing and funding an HSA, and the like.”  NPL Coming in 2020: The “Smart HSA,” Powered by Artificial Intelligence by Mendenhall, which discloses “Data-driven tools, including a personalized “Smart Score,” that guide consumers to make intelligent choices on where to best spend and save their healthcare dollars. AI-based recommendations that use historical spending to drive better future outcomes, e.g., “You might have paid too much for this service.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694


/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694